ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant again urges the contention that the facts raised an issue as to whether she was an accomplice or a principal and that the trial court erred in failing to submit such question to the jury. In our original opinion, we cited, but did not elaborate on, the holdings of this court in White and Hill. In each of such cases, this court was careful to point out what constituted “presence” and, in facts as near as could be found to the facts before us here, held that the accused was present at the time of the commission of the offense and was therefore a principal. In the relatively recent case of Schwartz v. State, 158 Tex. Cr. Rep. 171, 246 S. W. 2d 174, we had occasion on rehearing to spell out the facts which there made the accused an accomplice rather than a principal. After careful reconsideration, we have concluded that the facts before us here are on all fours with White and Hill and diametrically opposed to those in Schwartz.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.